DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Allowable Subject Matter

Claims 1-4, 6-8, 10-11, 13-17 are allowed.

The following is an examiner’s statement of reasons for allowance:
Amended Claim 1 recites: A metal diaphragm damper, comprising: a diaphragm constituted by a deformable portion disposed in a center thereof and an outer circumferential fixation portion formed by an outer circumferential rim of the diaphragm, the metal diaphragm damper being filled with gas inside and formed in a disk shape, wherein the deformable portion is constituted by a third curved portion located at a radially outward side and formed to be bulged out in a slant direction between an axial direction and a radial direction, a first curved portion located radially inward of the third curved portion and formed to be bulged out in the axial direction, and a second curved portion located between the first curved portion and the third curved portion, and formed to be dented in, in the axial direction; 
the outer circumferential fixation portion, the third curved portion, the second curved portion and the first curved portion are continuously formed from a radially outside toward a radially inside, 
and in a cross section of the diaphragm inclusive of and parallel to a center axis of the diaphragm, a distance (H1) from a point (T1) of the first curved portion to an axially end surface of the circumferential fixation portion in the axial direction is larger than a distance (H3) from a point (T3) of the third curved portion to the axially end surface of the circumferential fixation portion.

Takahiro (WO2017195415A1) discloses a metal diaphragm pulsation damper used in a high pressure plunger style fuel pump, and is considered the closest prior art.  However, Takahiro fails to explicitly teach or suggest each and every one of the limitations of claim 1 as indicated above when considered as a whole.  For example, Fig. 9 of the prior art fails to explicitly teach or suggest the curved portions being “continuously formed from a radially outside toward a radially inside”. In contrast, the prior art shows additional curved portions interspaced between the curved portions relied on for teaching the claimed subject matter.  Additionally, Fig. 9 does not explicitly teach or suggest the relative heights of the respective curved portions as-claimed when considered in combination with the remaining limitations of the claim.
Claims 3-4, 6-8, 10-11, 13-17 are allowable for at least the reasons presented above with respect to claim 1.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRIAN R KIRBY whose telephone number is (571)272-8626.  The examiner can normally be reached on Campus: M-Th 8-5; Telework: Fri 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steve Cronin can be reached on 5712724536.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/BRIAN R KIRBY/Examiner, Art Unit 3747

/SIZO B VILAKAZI/Primary Examiner, Art Unit 3747